Citation Nr: 1236693	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased disability rating for service-connected residuals of left mandible fracture, status post open reduction/internal fixation with resultant temporomandibular joint (TMJ) dysfunction, currently evaluated 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1985 to January 2006. 
 
This case comes before the Board of Veterans Appeals (the Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for residuals, left mandible fracture, status post open reduction/internal fixation, with resultant TMJ dysfunction, and assigned a 10 percent disability evaluation.  Original jurisdiction over the case was subsequently transferred to the Louisville, Kentucky RO. 

In December 2009 and December 2010, the Board remanded this matter for further development, which has been completed.  The case has been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's residuals of left mandible fracture, status post open reduction/internal fixation with resultant TMJ dysfunction is not manifested by severe malunion of the mandible with displacement or inter-incisal range of motion less than 40 mm.  


CONCLUSION OF LAW

The criteria for an initial evaluation on in excess of 10 percent residuals of left mandible fracture, status post open reduction/internal fixation with resultant TMJ dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 9904, 9905 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter twice.  In December 2009, the Board instructed the RO/Appeals Management Center (AMC) to provide the Veteran with an examination to determine the current severity of his service-connected disorder and to also distinguish among disability caused by the three related disabilities (left mandible fracture, status post open reduction/internal fixation with resultant TMJ dysfunction; residuals of mandible fracture, with paresthesias, mental branch, left inferior alveolar nerve; and left jaw scar), and to readjudicate the claim.  The Board observes that the Veteran has not perfected an appeal of a March 2008 rating decision that awarded a 10 percent rating for his parethesia related to his mandible fracture or a February 2006 rating decision that assigned a noncompensable rating for his left jaw scar.  Accordingly, the issues of entitlement higher evaluations for his neurological impairment and left jaw scar are not currently before the Board.  

Pursuant to the prior Remand, the Veteran was provided examinations in February 2010, an addendum report was rendered in April 2010, and his claim was readjudicated in a September 2010 supplemental statement of the case.  Thereafter, in December 2010, the Board determined that although the examination reports addressed the Veteran's range of motion, they did not distinguish between the disabilities caused by the three related disabilities.  Additionally, the Board observed that the April 2010 VA examination report was rendered without review of the claims folder.  Accordingly, the Board remanded the matter again for the VA examiner to supplement his examination report and for the RO/AMC to readjudicate the claim.  Thereafter, an addendum report was provided in January 2011, and the Veteran was provided examinations in February 2012 and May 2012.  Review of the examination reports shows that they comply with the Board's remand directives.  Additionally, the claim was readjudicated in a May 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2008 and May 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters informed the Veteran that in order to establish a higher rating, the evidence would need to show that his disability had increased in severity.  Additionally, he was also notified of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in various supplemental statements of the case, most recently issued in May 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran has been provided with VA examinations throughout the appeal.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  

Additionally, the Veteran has not contended, nor is there evidence indicating, that there has been a material change in the severity of his service-connected disability since he was last examined in May 2012.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2011).  Additionally, the Veteran has declined to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his service-connected residuals of left mandible fracture, status post open reduction/internal fixation with resultant temporomandibular joint (TMJ) dysfunction is more disabling than contemplated by the current 10 percent disability evaluation.  As noted previously, the Veteran has not appealed the disability rating assigned for neurological impairment and scarring associated with his jaw fracture.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2011).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria. The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995). However, if the maximum disability rating available based on symptomatology that includes limitation of motion has been assigned, consideration of 38 C.F.R. §§ 4.40 and 4.45 is not necessary.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997). 

In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's disability has been evaluated under Diagnostic Code 9904-9905.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).

Diagnostic Code 9904 provides ratings of 0, 10, and 20 percent for malunion of the mandible with displacement which is slight, moderate, and severe, respectively.  38 C.F.R. § 4.150, Diagnostic Code 9904 (2011).  A note to this diagnostic code indicates that rating is dependent upon the degree of motion and relative loss of masticatory function. 

Diagnostic Code 9905 provides 10 percent ratings for lateral excursion from 0 to 4 mm. or for inter-incisal range of motion from 31 to 40 mm.  Ratings of 20, 30, and 40 percent are warranted for inter-incisal range of motion from 21 to 30 mm., 11 to 20 mm., and 0 to 10 mm., respectively.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2011).  A note to this diagnostic code instructs that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 

On examination in December 2005, the Veteran reported tingling, numbness, loss of feeling in the lower left lip and chin to mandible, missing teeth, and soreness in cold weather.  The examiner noted that the lower lip had very little feeling from the left commissure to the midline and down to the chin.  Evaluation revealed that the mandible and maxilla were within normal limits, and there were no abnormal findings as to the ramus and plates.  Temporomandibular articulation showed inter-incisal motion was more than 40 mm, range of right lateral excursion was more than 4 mm, and range of left lateral excursion was 0 to 4 mm.  There was some discomfort at the maximum opening and there was loss of teeth numbers 1, 3, 4, 13, 14, 16, 17, 19, 20, 28, 29, and 32, which also included loss of masticatory surface.  Loss of teeth was due to trauma.  

The February 2010 VA examination report noted that there was no loss of bone,  malunion or nonunion of the maxilla, loss of bone or nonunion or malunion of the mandible, limitation of motion at the temporomandibular articulation, loss of bone of the hard palate, or evidence of osteoradionecrosis or osteomyelitis.  There was loss of teeth numbers 19 and 20 due to loss of substance of body of maxilla or mandible (other than loss due to periodontal disease).  There was no speech difficulty.  X-rays showed bilateral symmetrical condyles and two pieces of hardware present on the left side of the mandible.  On evaluation, it was noted that there was no displacement of mandible found, range of motion included maximum opening to 45 mm, right lateral to 10 mm, left later to 12 mm, and 5 mm of protrusion.  There was no clicking or popping heard or felt, the Veteran reported paresthesias from the left commissure of the bottom lip to midline and lip to chin due to ether injury or surgery.  Paresthesias was limited to mental branch of left IA nerve, and myofascial pain was at left and right origin of masseters.  The Veteran did not report pain in the TMJ, and the examiner indicated that there were no significant findings in the TMJ bilaterally.  

In an April 2010 addendum report, the February 2010 VA examiner indicated that upon review of the claims folder that his findings remained the same. 

Pursuant to the Board's December 2010 remand, the same examiner rendered another report in January 2011.  He indicated that the Veteran had TMJ dysfunction based on symptoms of pain that were present, paresthesias due to the lack of symptoms of drooling or drooping present and no presence of deformities in appearance, and scar due to or a result of mandibular fracture based on the lack of symptoms present and lack of moderate or severe deformity present. 

The Veteran was afforded another examination in February 2012.  The examiner noted that the Veteran had limitation of motion of the TMJ joint due to causes other than TMJ disorder.  As to mandible dysfunction, which includes anatomical loss or bony injury and teeth anatomical loss or bony injury leading to loss of any teeth, it was noted that the Veteran had not lost any part of the mandible or mandibular ramus, i.e. not due to edentulous atrophy or periodontal disease, either condyle (condyloid process) of the mandible, either coronoid process of the mandible, or injury resulting in malunion or nonunion of the mandible.  With regard to the teeth, which includes anatomical loss or bony injury leading to loss of any teeth, the examiner indicated that there was no loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity, but there was loss of teeth due to trauma or disease in the form of fracture of the left mandible which led to loss of teeth numbers 19 and 20 which were in the line of fracture.  The masticatory surfaces could be resorted by suitable prosthesis.  Additionally, the Veteran had a scar, which was not painful/unstable/or measured greater than 39 square cm.  The scar led to occasional pain in the left mandible when the weather was cold, and which the Veteran described as sharp and momentary.  The examiner indicated that panographic imaging from that day demonstrated metal fixation plates and screws in the left mandibular body but was otherwise normal.  As to functional impact, the examiner commented that the Veteran's dental condition did not impact his ability to work.  

A May 2012 VA examination report noted that the Veteran's TMJ condition was residuals of left mandible fracture, status-post open reduction/internal fixation with resultant TMJ dysfunction.  The Veteran had flare-ups impacting the function of the TMJ manifested occasionally during cold weather as a sharp jolt in the left mandible radiating up to his left ear and TMJ leading to pain.  Range of motion for lateral excursion was greater than 4 mm with no objective evidence of painful motion, and range of motion for opening mouth measured by inter-incisal distance was greater than 40 mm with no objective evidence of painful motion.  After repetitive testing, the Veteran was able to perform repetitive use testing with three repetitions with post-test range of motion for lateral excursion measuring greater than 4 mm and post-test range of motion for opening mouth measured by inter-incisal distance measuring greater than 40 mm.  As to functional loss and additional limitation in range of motion, there was no additional limitation in range of motion or functional loss or functional impairment of either TMJ following repetitive-use testing.  Although he had clicking or crepitation of joints or soft tissues of both TMJ, the Veteran did not have localized tenderness or pain on palpation of joints or soft tissues of either TMJ.  Additionally, the Veteran had a scar, which was not painful/unstable/or measured greater than 39 square cm.  The left side mandibular fracture was well-healed with a visible scar on the neck/mandible.  The Veteran reported paresthesias from the left commissure of the bottom lip to the midline and lip to chin due to injury or surgery, and paresthesias was limited to mental branch of left inferior alveolar nerve.  He also reported myofascial pain at the left and right origin of masseters.  The Veteran did not, however, point to pain in the TMJ. 

The examiner noted that there was no displacement of mandible found upon opening, and range of motion was as follows:  maximum incisal opening was 41-44 mm, maximum right and left lateral was 9-11 mm, and maximum protrusive was 5-6 mm.  All movements were performed three times without pain, fatigue, weakness, lack of endurance, or incoordination.  There was no clicking or popping heard/felt though the Veteran did report occasional left side popping.  The left side mandibular fracture was well-healed with a visible scar on the neck/mandible.  Imaging studies of the TMJ did not show degenerative or traumatic arthritis, or significant findings in the TMJ joints bilaterally.  Condyles were symmetrical bilaterally and there were two metal fixation plates with screws on the left side of the mandible.  The examiner also indicated that TMJ did not impact the Veteran's ability to work.  

In summary, the examiner noted diagnoses of left sided paresthesias as a result of trauma/corrective surgery for mandibular fracture which had no effect on the usual daily activities, and residual effects of trauma/corrective surgery for mandibular fracture resulted in ear and headaches on the left side with the impact on occupational activities noted to be that the Veteran "works [through] it" and no effect on the usual daily activities.  The examiner also noted a diagnosis of myofascial pain with associated bilateral crepitus with the impact on occupational activities noted to be that the Veteran "works [through] it" and no effect on the usual daily activities.  

Based upon review of the evidence, the Board finds that a higher evaluation for service-connected residuals of left mandible fracture, status post open reduction/internal fixation with resultant TMJ dysfunction, currently evaluated 10 percent disabling, is not warranted.  There is no indication of severe malunion of the mandible with displacement under 38 C.F.R. § 4.150, Diagnostic Code 9904.  Examiners have consistently noted that the Veteran's mandible was normal without nonunion or malunion, or displacement.  Therefore, there is no evidence commensurate with severe malunion of the mandible with displacement to warrant a higher 20 percent evaluation.  Likewise, a higher evaluation under Diagnostic Code 9905 is not warranted as there is no evidence that the Veteran's inter-incisal range of motion ranges from 21 to 30 mm.  The Veteran's inter-incisal range of motion has consistently been measured as greater than 40 mm.  Therefore, the criteria for a higher evaluation of 20 percent have not been met at any time during the appeal.  See supra Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board must also consider whether a higher disability evaluation is warranted due to functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in this case, on VA examination it was noted that all movements were performed three times without pain, fatigue, weakness, lack of endurance, or incoordination.  Therefore, a higher evaluation is not warranted on this basis.  

In reaching the above conclusion with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Having considered the Veteran's reports along with findings from the Veteran's VA examinations, the Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise and evaluation which the Veteran has not been shown to have, the objective medical findings have been accorded greater probative weight than the Veteran's assertion that a higher rating is warranted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his disability.  Additionally, the Board finds that the manifestations of his disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Indeed, the VA examiner indicated that the disability would have no effects on the Veteran's usual occupation.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an increased disability rating for service-connected residuals of left mandible fracture, status post open reduction/internal fixation with resultant TMJ dysfunction, currently evaluated 10 percent disabling, is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


